Citation Nr: 0600503	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) for the time 
period from April 18, 2001 to August 2, 2004. 

2.  Entitlement to an increased evaluation in excess of 70 
percent for PTSD for the time period from October 1, 2004.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served periods of active service from December 
1969 to September 1971 and from September 1990 to August 
1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2005, a Travel Board hearing was held before the 
undersigned Judge from the Board at the RO.  The Board also 
notes that the veteran formally entered a waiver of agency of 
original jurisdiction, for consideration of pertinent 
evidence added to the record after the issuance of the last 
supplement statement of the case (SSOC) in March 2005, on the 
record orally at the time of the July 2005 hearing.  See 38 
C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  From April 18, 2001 to August 2, 2004, the veteran's 
service-connected PTSD was manifested by nightmares, 
flashbacks, intrusive thoughts, depression, depressed mood, 
limited insight, anxious mood, mild agitation, irritability, 
avoidance behavior, insomnia, paranoia, helplessness, passive 
suicidal ideation, memory deficit, and difficulty 
concentrating, which equated to occupational and social 
impairment with reduced reliability and productivity.  

3.  From October 1, 2004, the veteran's service-connected 
PTSD is manifested by nightmares, flashbacks, intrusive 
thoughts, depression, anxiety, anger, irritability, avoidance 
behavior, insomnia, ongoing passive suicidal ideation, weekly 
panic attacks, and visual hallucinations at night, which 
equates to occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but does not 
approximate total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the time period from April 18, 2001 to August 2, 
2004, the schedular criteria for a rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  For the time period from October 1, 2004 to the present, 
the schedular criteria for a rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation - PTSD

The veteran was granted entitlement to service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective from September 23, 1999.  

The veteran filed a claim for an increased evaluation for 
PTSD in April 2001.  In an April 2001 rating decision, the RO 
assigned a 50 percent rating for PTSD, effective from 
April 18, 2001.  Thereafter, the RO continued the 50 percent 
rating in a June 2002 rating decision.  This appeal arises 
from a January 2003 rating decision that continued the 
50 percent disability evaluation for PTSD.  The veteran filed 
a notice of disagreement (NOD) in April 2003 as well as a 
substantive appeal in December 2003.  
Pursuant to 38 C.F.R. § 4.29, the RO granted a temporary 
total (100 percent) rating for the period from August 3, 2004 
to September 30, 2004 in a December 2004 rating decision.  In 
addition, the RO assigned a 70 percent disability evaluation 
for PTSD, effective from October 1, 2004.  Nonetheless, the 
issue of entitlement to an increased rating to be assigned 
for PTSD remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.130 (2005), the general rating formula 
for mental disorders to include PTSD (evaluated under 
Diagnostic Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  
A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
PTSD symptoms -- in personal statements from the veteran and 
his family, VA examination reports, VA and private treatment 
notes, and the July 2005 hearing transcript.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 with respect to determining the severity 
of his service-connected PTSD disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

For the Time Period from April 18, 2001 to August 2, 2004

The Board finds that the evidence does not support the 
assignment of a rating in excess of 50 percent for PTSD 
during the time period from April 18, 2001 to August 2, 2004.

Evidence of record, including an April 2001 private physician 
treatment record, VA outpatient treatment notes dated from 
2001 to 2004, and May 2002 and January 2004 VA examination 
reports, shows treatment for complaints of nightmares, 
flashbacks, intrusive thoughts, depression, anxiety, mild 
agitation, irritability, avoidance behavior, depressed mood, 
insomnia, paranoia, helplessness, passive suicidal ideation, 
and difficulty concentrating.  Further, evidence of record 
for this time period showed that the veteran had poor eye 
contact, increased startle response, coherent speech, mild 
psychomotor retardation, no psychotic features, organized but 
mildly impoverished thought processes, and no delusions or 
hallucinations.  While the May 2002 VA examination report 
noted that the veteran exhibited poor personal hygiene as 
well as limited insight and memory deficit, multiple VA 
treatment notes dated from 2001 to 2004 as well the January 
2004 VA examination report, indicated that the veteran was 
well groomed, had fair personal hygiene, showed fair insight, 
and exhibited unimpaired judgment.  In addition, symptoms 
including active suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, and 
difficulty in adapting to stressful circumstances were not 
shown in competent medical evidence dated from April 2001 to 
August 2004.

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of  55 in the May 2002 VA examination 
report, 50 in the January 2004 VA examination report, and 40 
in multiple VA outpatient treatment notes dated from 2002 to 
2004.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 1994).  

Concerning occupational impairment, evidence of record shows 
that the veteran was employed during this time period.  The 
veteran's spouse indicated that the veteran's PTSD disability 
affected his work performance in a January 2003 statement.  
In the January 2004 VA examination report as well as VA 
treatment records dated in 2004, the veteran stated that he 
had problems with people at work.  However, VA examination 
reports dated in May 2002 and January 2004 both noted that 
the veteran had been employed at the same job for over 20 
years.  

As for social impairment, evidence of record indicates that 
the veteran maintains a relationship with his children and 
grandchildren as well as remains married to his wife of over 
25 years, despite any interpersonal difficulties experienced.  
Evidence of record also shows that the veteran continually 
reported that he had "no friends".  In the January 2004 VA 
examination report, the veteran indicated that he had some 
friends but "doesn't talk to them because of his problems".  
Further, evidence of record dated from 2001 to 2004 showed 
continued complaints of isolation as well as detachment from 
others, markedly diminished interests in activities, and 
alienation.  While the record refers to some difficulty in 
establishing and maintaining effective work and social 
relationships, competent medical evidence of record does not 
show that the veteran has an inability to establish and 
maintain effective relationships or deficiencies in family 
relationships.          

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 50 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005) for the time 
period from April 18, 2001 to August 2, 2004.  See 38 C.F.R. 
§ 4.7 (2005).  Evidence of record from April 2001 to August 
2004 does not show that the veteran's service-connected PTSD 
causes social and occupational impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  Consequently, the veteran's 
claim for entitlement to an evaluation in excess of 50 
percent for PTSD during this time period must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For the Time Period from October 1, 2004 

The Board finds that the evidence does not support the 
assignment of a rating in excess of 70 percent for PTSD 
during the time period from October 1, 2004, as the veteran 
does not exhibit total occupational and social impairment due 
to PTSD symptomatology.  

The Board recognizes that the veteran suffers from a great 
degree of occupational impairment due to his service-
connected PTSD disability during this time period.  A March 
2005 letter from the veteran's employer noted that the 
veteran submitted a "Self-Select Request for Involuntary 
Separation".  In a June 2005 VA treatment note, it was 
reported that the veteran could no longer able to keep 
working due to panic and other PTSD symptoms.    

Evidence of record, including VA outpatient treatment notes, 
a July 2005 VA examination report, and a July 2005 private 
physician treatment record, shows treatment for complaints of 
nightmares, flashbacks, depression, anxiety, anger, 
irritability, avoidance behavior, insomnia, ongoing passive 
suicidal ideation, weekly panic attacks, and illusory 
descriptions of visual hallucinations at night.  Further, 
evidence of record for this time period showed that the 
veteran had normal speech, logical thought processes, 
sufficient memory to recall 3 out of 3 objects, and intact 
cognition.  While the July 2005 VA examination report showed 
that the veteran exhibited poor personal hygiene as well as 
limited insight and judgment, multiple VA treatment notes 
indicate that the veteran was well groomed during treatment 
and showed fair insight as well as unimpaired judgment.  In 
addition, symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; memory loss for names of 
close relatives, own occupation, or own name; and 
disorientation to time or place were not shown in competent 
medical evidence dated from October 2004 to the present.      

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of  50 in the July 2005 VA examination 
report and 40 in multiple VA outpatient treatment notes dated 
from October 2004 to March 2005.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 1994).  

As for social impairment, the record does refer to some 
inability to establish and maintain effective relationships 
with friends and co-workers.  Evidence of record also shows 
that the veteran reported that he had "no friends" in the 
July 2005 VA examination report.  However, evidence of record 
indicates that the veteran maintains a family relationship 
with his children and grandchildren as well as remains 
married to his wife of over 25 years, despite any 
interpersonal difficulties experienced.  Further, VA 
outpatient treatment notes dated in 2004 and 2005 show that 
the veteran is able to function in a group, as he has been 
continually treated with group therapy for his service-
connected PTSD disability. 

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 70 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005) for the time 
period from October 1, 2004.  See 38 C.F.R. § 4.7 (2005).  As 
none of the evidence of record shows that the veteran's 
service-connected PTSD causes total social and occupational 
impairment, the veteran's claim for entitlement to an 
evaluation in excess of 70 percent for PTSD during this time 
period must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Ratings 

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected PTSD disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected PTSD disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment. Although 
the veteran is not currently employed, it was noted in the 
March 2005 employer statement that the veteran had selected 
involuntary separation himself.  Further, VA treatment notes 
dated in 2005 showed that the veteran quit working during a 
"voluntary lay off".  VA examination reports of record also 
detailed the veteran's occupational impairment as 
"moderate" and "serious" but did not indicate that the 
veteran's PTSD disability produced marked interference with 
his employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's PTSD disability is 
not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.
In the present case, a substantially complete application for 
the veteran's increased rating claim was received in April 
2001.  Thereafter, in an April 2001, June 2002, and January 
2003 rating decisions, the RO denied the veteran's claim for 
entitlement to an increased rating for PTSD.  VCAA notice 
letters dated in April 2002, May 2002, and January 2004 from 
the RO were sent to the veteran.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the January 2004 
letter was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by VA, and the content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
after the notice was provided, the case was readjudicated in 
a March 2005 Supplemental Statement of the Case (SSOC).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     
The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim of entitlement 
to an increased rating for PTSD.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letter from VA 
dated in January 2004, complied with these requirements.    
 
Additionally, the Board notes that the January 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the January 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient 
treatment records, private treatment records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  In addition, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board notes that the veteran was provided with 
multiple VA examinations during the course of his appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  


ORDER

Entitlement to an increased evaluation for PTSD is denied for 
the time period from April 18, 2001 to August 2, 2004. 

Entitlement to an increased evaluation for PTSD is denied for 
the time period from October 1, 2004 to the present. 



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


